Citation Nr: 0907228	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  07-34 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for a respiratory 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel 

INTRODUCTION

The veteran had active service from September 1984 to April 
1989 and from July 2004 to April 2005.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2007 by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).  A hearing before the undersigned Veterans Law 
Judge was held at the RO in September 2008.  The hearing 
transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further development is needed on the claim of service 
connection for a psychiatric disorder.  Post-service 
treatment records indicate that the veteran has been 
diagnosed with depression and PTSD and that these diagnoses 
have been attributed to "trauma experienced while serving in 
the military."  See August 2007 Echols statement.  The 
service personnel records of record do not corroborate that 
the veteran experienced "trauma" in the military, however, 
so this nexus opinion lacks significant probative value.  
Based on the competent histories from the veteran and his 
spouse of a change in the veteran's behavior after returning 
from his second period of service, however, and in light of 
the current diagnoses, the Board finds that a VA examination 
should be conducted and an opinion obtained to determine if a 
psychiatric disorder onset during service or is causally 
related to service.  See 38 U.S.C.A. § 5103A(d).  

Further development is also needed on the claim of service 
connection for a respiratory disorder.  The evidence 
indicates that the veteran is currently diagnosed with 
allergic rhinitis.  The evidence also indicates that the 
veteran was treated for sinus/upper respiratory complaints on 
multiple occasions in each period of active service.  See, 
e.g., February, April, May, June, and September 1988, 
November 2004, and January and February 2005 service 
treatment records.  Based on the evidence of complaints in 
service, the history of complaints since service, and the 
evidence of a currently diagnosed condition, the Board finds 
that a VA examination should be conducted and an opinion 
obtained to determine if a respiratory disorder was onset 
during service or has causally resulted from service.  See 38 
U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1. The AMC should schedule the veteran 
for a VA examination to determine the 
nature and etiology of his psychiatric 
disorder.  All testing deemed necessary 
by the examiner should be performed and 
the results reported in detail.  The 
claims folder must be available for 
review by the examiner in conjunction 
with the examination and this fact should 
be acknowledged in the report.  For any 
diagnosed disorder, the examiner is 
requested to state whether it is at least 
as likely as not that the disorder was 
incurred in service or is otherwise 
causally related to service.  A rationale 
for the opinion should be provided.  

2.  The AMC should schedule the veteran 
for a VA examination to determine the 
nature and etiology of his upper 
respiratory disorder.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the 
report.  For any diagnosed disorder, the 
examiner is requested to state whether it 
is at least as likely as not that the 
disorder was incurred in service or is 
otherwise causally related to service.  A 
rationale for the opinion should be 
provided.  

3.  Thereafter, the AMC should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


